WOLF, Judge.
McDougald appeals his conviction and sentence for attempted second degree murder on several grounds, only one of which has merit.
McDougald contends that the trial judge used an incorrectly calculated scoresheet in sentencing the defendant to 17 years in prison. The scoresheet was calculated as though the defendant had been convicted of a first degree felony, punishable by life imprisonment, when actually the attempted second degree murder conviction with an enhancement for using a firearm, should have been classified as a first degree felony. The state agrees.
Since the trial judge may have imposed a different sentence had he the benefit of a properly calculated scoresheet, the defendant’s sentence must be vacated. Dawson v. State, 532 So.2d 89 (Fla. 4th DCA 1988). See also Davis v. State, 493 So.2d 82 (Fla. 1st DCA 1986) (a trial court must have the benefit of a properly prepared scoresheet in order to make a fully informed decision on whether to depart from the recommended sentence). Accordingly, we reverse and remand for resentencing under a corrected guideline scoresheet.
WIGGINTON and MINER, JJ., concur.